Citation Nr: 1141447	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-24 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for peripheral polyneuropathy of the upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran served on active duty from January 1973 to January 1978.  

This matter is presently before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Furthermore, it appears from statements received from the Veteran that he believes service connection is currently in effect for peripheral polyneuropathy of the lower extremities.  A review of the record shows that this is not the case.  In light of his statements, the Board concludes that the issue of entitlement to service connection for peripheral polyneuropathy of the lower extremities has been raised by the record, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  


REMAND

Having reviewed the complete record, the Board finds that additional evidentiary development is necessary.  In this regard, the record reflects that the Veteran informed the RO that he had been "awarded 100% disability status" by the SSA.  Also, as part of a letter dated in May 2008 the Veteran submitted additional documentation in support of his claim.  This included an October 2007 SSA decision, which found that the Veteran had been disabled, for SSA purposes, since July 1, 2006.  The decision also noted that his disabilities included peripheral neuropathy of the bilateral upper and lower extremities, coronary artery disease, status-post stenting, and obesity.  Therefore, the Board concludes that all available records pertaining to his claim for SSA benefits are obtained and associated with the record.  

Medical records on file pertaining to the disability in which the Veteran is seeking to be service connected, peripheral polyneuropathy of the upper extremities, include an August 2006 letter from Dr. R.A.K addressed to a VA physician which shows that the Veteran had recently been seen for ongoing problems relating to neuropathy.  The Veteran is noted to have contracted malaria while in the military.  This is supported by a January 1970 service treatment record.  It was also noted that the Veteran was exposed to defoliant chemicals while in the military.  Personnel records also support this statement.  See also DD Form 214N, showing that the Veteran served in Vietnam, and was awarded certain service awards, including the Combat Action Ribbon and the Vietnam Cross of Gallantry.  Dr. R.A.K. also noted the Veteran's history of testicular embryonal cell carcinoma which required an orchiectomy and a retroperitoneal node dissection.  This disability is service connected.  See March 1978 RO rating decision.  It was added that for several years the Veteran had been developing a peripheral polyneuropathy which now required specialty neurological treatment.  Dr. R.A.K. opined that the Veteran's exposure to defoliants in service was "highly suspected" to have been a contributing cause to his developing polyneuropathy.  He added that the Veteran's lymphatic node dissection could also be considered a risk factor in the development of the neuropathy.  It was also mentioned that the use of anti-malaria drugs is also associated with neurological sequelae.  

Also of record is an October 2006 letter written by a private physician, Dr. P.W.A. to another private physician, Dr. R.K (aka Dr. R.A.K.).  As part of the letter it was noted by Dr. P.W.A. that when he first saw the Veteran it was felt he suffered from a sensory axonal peripheral polyneuropathy.  Subsequent serologic testing revealed the Veteran to be borderline diabetic.  

Another letter from Dr. R.A.K, dated in June 2008, shows that he opined that it was probable that the Veteran's neuropathy was caused by or significantly influenced by defoliant exposure and treatment with anti-malaria medication while on military duty.  He added that the development of embryonal cell testicular carcinoma with subsequent lymph node dissection is also a possible contributing factor.  

A VA examination should be conducted so that it can be determined if the claimed peripheral polyneuropathy is etiologically related to the Veteran's military service (including exposure to Agent Orange and/or the contracting of malaria), to include whether there exists a possible relationship to a service-connected disorder (i.e., right testicle disability).  VA must provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  As no such VA examination report is of record, namely an examination which includes an opinion as to the etiology of the Veteran's claimed peripheral polyneuropathy, to include the possible causal relationship between any diagnosed peripheral polyneuropathy and the Veteran's military service and/or service-connected right testicle disability, on remand, an examination must be conducted.

In addition, the Board observes that the Veteran is not shown to have been notified of the requirements for establishing service connection on a secondary basis.  Thus, upon remand, the Veteran also should be given appropriate VCAA notice, specifically to include notice of the requirements for establishing secondary service connection according to 38 C.F.R. § 3.310.

The Board also observes that in the present case medical evidence in the claims file shows a diagnosis of peripheral polyneuropathy, also characterized as neuropathy.  Although service treatment records are negative for any complaint, treatment, or diagnosis of this disorder, the Veteran is presumed under the law to have been exposed to Agent Orange during his Vietnam service.  38 C.F.R. § 3.307(a)(6)(iii).  Moreover, although peripheral polyneuropathy is not on the list of diseases associated with herbicide exposure for purposes of a presumption of service connection afforded under the law for certain diseases associated with exposure to herbicides and therefore that presumption is not for application in this case, the claim for service connection may nevertheless be considered on a "direct" basis because the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  In this regard, the Veteran has submitted private medical opinions suggesting the existence of such an etiological relationship.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that all VCAA notice obligations are satisfied in accordance with 38 U.S.C.A. §§ 5102 , 5103, and 5103A, implementing regulations, interpretative precedent decisions issued by the United States Court of Appeals for Veterans Claims (Court), and any other applicable legal precedent.  In particular, the Veteran should be informed of how to establish his claim of secondary service connection under 38 C.F.R. § 3.310.

2.  The RO/AMC should contact SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the medical records upon which the SSA based its decision.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

3.  The RO/AMC should schedule the Veteran for an appropriate VA examination with regard to his claim seeking service connection for peripheral polyneuropathy.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  Any medically indicated special tests should be accomplished.  The examiner should respond to the following:

a)  Does the Veteran have a diagnosis of peripheral polyneuropathy? 

b)  Is it at least as likely as not that any diagnosed peripheral polyneuropathy is the result of the Veteran's active military service, to include his presumed exposure to Agent Orange?  

c)  Is it at least as likely as not that any diagnosed peripheral polyneuropathy is the result of the Veteran's active military service, to include his having contracted malaria or having been treated with anti-malarial medication during this time? 

d)  Is it at least as likely as not that any diagnosed peripheral polyneuropathy is caused OR aggravated by the Veteran's service-connected right testicle-related disability?

If it is determined that any diagnosed peripheral polyneuropathy was worsened by the Veteran's service-connected right testicle-related disability, to the extent that is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

4.  The RO/AMC should notify the Veteran that it is his responsibility to report for any VA examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND. If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Following any other indicated development, the RO/AMC should readjudicate the appealed issue, in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


